DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 6, 2022, the applicants have filed RCE. The applicants have amended claims 1, 26, 44, 49, 57, 72 and 101 and furthermore, have added a new claim 112.
3. Claims 1, 4, 26, 43-44, 49, 56-57, 64, 71-72, 77, 91, 100-101 and 111-112 are pending in the application.

Response to Arguments
4. Applicant’s arguments, see paper, filed Sep. 6, 2022, with respect to claims 1, 4, 26, 43-44, 49, 56-57, 64, 71-72, 77, 91, 100-101 and 111-112 have been fully considered and are persuasive. The applicants have amended claims to overcome all rejections.

                            NEW        GROUNDS    OF   REJECTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1, 4, 72, 77, 91 and 100 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mickle (U.S. Patent 9,125,947 B2).
Mickle discloses Prodrugs of hydrocodone for treating pain having less abuse potential. The prodrugs of hydrocodone disclosed in col. 9, lines 53-58 and col. 10, lines 44-47 (RN 1260216-42-9, 1260216-43-0, 1260216-44-1, 1260216-45-2, 1260216-46-3, 1260216-47-4, 1260216-48-5, 1260216-49-6, 1260216-50-9, 1260216-51-0, 1260216-65-6, 1260216-66-7, 1260216-67-8, 1260216-68-9 and 1260216-69-0) by Mickle anticipate the instant claims when variables R1 and R4 represent CH3, R3 is H and R5 represents benzyl or phenethyl group in the instant compounds of formula II.
6. Claims 1 and 49 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nagase (J. Org. Chem.).
Nagase discloses 14-acetate opiate esters. The compound 2b with RN 123621-72-7 (see page 367, first column, line 3) disclosed by Nagase anticipates the instant claims when variable R1 represents OH, variable R$ represents cyclopropyl methyl, R5 represents CH3 and variable R3 represents O-C(O)CH3 in the instant compopunds.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Thottahil (U.S. Patent 10,017,519).
Thottahil discloses Prodrugs of Oxycodone. The compound of formula 8 (see col.17, lines 5-15) disclosed by Thottahil meets all the limitations of instant claim (2nd compound) except that Thottahil does not specifically teach the value of instant variable R5 as C11 alkyl group.However, Thottahil does teach that this variable can be C8-C20 alkyl group which encompasses C11 alkyl value. Therefore, it would have been obvious to one skilled in the art to prepare instant prodrug of Oxycodone having variable R5 as C11 alkyl group with reasonable expectation of success.

Allowable Subject Matter
10. Claims 26 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. Claims 43, 49, 56-57, 64, 101 and 111-112 are allowed.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625